NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12907

                COMMONWEALTH   vs.   CLIFTON CALDWELL.



            Plymouth.    December 2, 2020. - May 6, 2021.

        Present:    Budd, C.J., Lowy, Cypher, & Kafker, JJ.


Rape.  Evidence, Disclosure of evidence, Exculpatory,
     Credibility of witness. Witness, Credibility. Practice,
     Criminal, Disclosure of evidence, New trial.



     Indictment found and returned in the Superior Court
Department on March 10, 2000.

     A motion for a new trial, filed on March 22, 2018, was
heard by Angel Kelley, J.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Lisa M. Kavanaugh, Committee for Public Counsel Services,
for the defendant.
     Carolyn A. Burbine, Assistant District Attorney, for the
Commonwealth.
     Karen A. Newirth, of New York, Radha Natarajan, Debra
Loevy, & Robert M. Bloom, for Exoneration Project & others,
amici curiae, submitted a brief.


     BUDD, C.J.    The defendant, Clifton Caldwell, appeals from a

Superior Court judge's denial of his motion for a new trial on
                                                                    2


an indictment for aggravated rape of which he was convicted in

2002.     Among other arguments, the defendant contends that his

motion should have been granted because his defense was

prejudiced by the Commonwealth's failure to disclose exculpatory

evidence concerning a key witness -- the defendant's former

cellmate, who testified at trial that the defendant had

confessed his participation in the charged offense.     We agree,

and therefore conclude that the defendant is entitled to a new

trial.1

     Factual background.     We summarize the relevant facts as

found by the motion judge, supplemented with evidence from the

records of the motion hearing and trial.    In 1999, the

defendant's niece (victim) alleged that eight years earlier,

when she was four years old, she had been raped by her father

with the assistance of his two brothers, one of whom was the

defendant.    All three brothers subsequently were indicted for

aggravated rape of a child under the age of fourteen years.

     Several days before the defendant's trial in December 2002,

the Commonwealth informed the judge that it intended to present

testimony from a witness as to statements that the defendant had

made when the witness and the defendant were being held together




     1 We acknowledge the amicus brief submitted by the
Exoneration Project, the New England Innocence Project, and
Robert M. Bloom.
                                                                    3


in a house of correction.   At that time, the Commonwealth also

moved to sever the defendant's trial from that of his two

brothers.   See Bruton v. United States, 391 U.S. 123, 126 (1968)

(admission of codefendant's confession in joint trial violates

defendant's right to confront and cross-examine witnesses under

Sixth Amendment to United States Constitution).   The defendant's

brothers thereafter were tried together and were acquitted.

    Prior to trial, the defendant's trial counsel had requested

the witness's criminal record and filed a motion seeking

information concerning any threats, rewards, inducements, or

promises made to the witness, but received no response prior to

the start of the trial.    On the first day of jury selection, the

prosecutor disclosed at sidebar that although the witness "might

have" requested favorable treatment in connection with his

testimony, there had been no offers of rewards, promises, or

inducements to the witness.   The Commonwealth also disclosed

that the witness's father had raped his sister, his girlfriend

was a victim of sexual abuse, and the witness had no sympathy

for rapists.   Trial counsel also had access to a police report

from 2000, which stated only that the witness had cooperated

with police in the past.

    At the defendant's trial, the victim testified that her

father had sexually assaulted her several times in 1991,

including one incident when her father vaginally penetrated her
                                                                    4


while the defendant held her arms and her other uncle held her

legs.   During her testimony the victim admitted that, in 1999,

after having accused her father and uncles of rape, she falsely

accused one of the two uncles (the defendant's brother) of

physically assaulting her on a separate occasion, and that she

had falsely testified under oath in her uncle's ensuing criminal

trial that he had assaulted her.

    The Commonwealth also presented testimony from the witness

who had been held in custody with the defendant at a house of

correction.    This witness testified that while he was serving a

sentence for violation of probation, he had been held in a two-

man cell with the defendant in November or December of 1999.

According to the witness, the defendant said that he should not

be in prison because "all he did was hold his niece's arms down"

when his brothers penetrated the victim.    The witness further

testified that despite the stigma against "snitches" in prison,

he spoke to police about the defendant's confession because

"someone who commits an act like this doesn't deserve to be on

the street."   He also testified that he had not been offered any

rewards or promises of leniency in exchange for his testimony,

and that there was "nothing in it" for him.

    On cross-examination, the witness admitted that he hated

rapists and had a bias against them, and that once he learned of

the rape charge against the defendant, he attempted to extract a
                                                                        5


confession from the defendant.       The witness denied asking anyone

from the Commonwealth about getting preferential treatment, such

as receiving early probation or having pending criminal charges

against him dropped.    A detective who interviewed the witness

about his conversations with the defendant also testified that

the witness did not request leniency and that she did not offer

him any inducements.

     The defendant was found guilty and sentenced to from

twenty-seven to thirty-five years in prison.

     Motion for a new trial.     In 2018, the defendant filed his

third motion for a new trial.2       At the evidentiary hearing,

defense counsel presented testimony that the witness had been a

long-time police informant who had received unusually lenient

sentences for previous crimes.3      In connection with testimony

from an investigator, defense counsel introduced a handwritten

note that the trial prosecutor had created during a pretrial

meeting with the witness, which stated:

     "[witness's name]
     -- met all 3 in Plymouth holding
     -- [name of State police trooper] -- called
     -- testified for Comm before in Bristol --
        got kid to write down what happened"




     2 The defendant had filed motions for a new trial in 2004
and 2007. Both were denied by the trial judge, and on appeal
the denials were affirmed by the Appeals Court.

     3   The witness died in 2016.
                                                                         6


This note had been produced posttrial by the Commonwealth in

response to court-ordered discovery requested by the defendant.

       The investigator opined -- and the motion judge agreed --

that the last two lines of this note referred to the witness's

involvement in the 1985 prosecution case of Michael Rancourt for

rape.   See Commonwealth v. Rancourt, 399 Mass. 269 (1987).        In

that case, the same cellmate-witness who testified against the

defendant in the instant case had met Rancourt in a house of

correction.   Id. at 272.      Rancourt spoke freely about the

charges pending against him and admitted that he had raped the

victim in that case.     Id.      The witness then spoke with an

officer to whom he previously had provided information, and the

officer told the witness that he would arrange a meeting with

the prosecutor handling Rancourt's case.        Id.   Thereafter, the

witness sent Rancourt an internal prison letter imploring

Rancourt to tell him the details of the rape so that he could

help Rancourt create an alibi.        Id. at 273.   Rancourt sent the

witness a letter detailing the rape, and the witness turned the

letter over to police.      Id.    The witness later was granted early

release from incarceration to minimize the risks of testifying

against a fellow inmate.       Id. at 274 & n.6.

       Rancourt moved to suppress the letter he wrote, arguing

that the witness was an agent of the Commonwealth.         Id. at 271-

272.    The judge disagreed, finding that although the witness
                                                                   7


hoped to gain favorable treatment, he did not coerce Rancourt

into writing the letter and did not act as an agent of the

Commonwealth.   Id. at 273.   We upheld that ruling on appeal.

Id. at 274-275.

     At the hearing in the present case, the defendant's trial

counsel testified that he had been unaware of the witness's

involvement in the Rancourt case and thus had not cross-examined

the witness about it.   The motion judge nevertheless denied the

defendant's motion for a new trial, finding that the defendant

had established neither that the witness was a long-time police

informant nor that, as a result, he received lenient treatment.

The judge also found that there was no credible evidence that

there was a correlation between the witness's cooperation with

police in the defendant's case4 and the final disposition of the

cases the witness had pending at the time of his cooperation.

Finally, the judge noted that defense counsel cross-examined the

witness concerning whether he had asked for preferential

treatment with regard to his then-pending cases.    The judge

concluded that the failure5 or inability to impeach the witness


     4 The judge found that the witness did not receive any
reduction in his sentence or favorable treatment for any other
criminal charges for cooperating with police in the defendant's
case.

     5 The motion judge also concluded that the resolution of the
witness's prior cases and his involvement in the Rancourt case
were not newly discovered evidence, as they reasonably were
                                                                     8


regarding his involvement in the Rancourt case, or with other

alleged instances of the witness's cooperation with the

government,6 did not merit a new trial.

     The defendant appealed, and we granted his application for

direct appellate review.

     Discussion.   As a general matter, we review a judge's

denial of a defendant's motion for a new trial to determine

whether there has been a significant error of law or other abuse

of discretion.   Commonwealth v. Sullivan, 478 Mass. 369, 380

(2017).   Where, as here, the motion judge was not the trial

judge, we accept findings made by the judge based on testimony

at the evidentiary hearing, and do not disturb them unless they

clearly are erroneous.     Commonwealth v. Drayton, 479 Mass. 479,

486 (2018).   However, we review independently findings made by

the motion judge based entirely on documentary evidence.      Id.

Further, we "make an independent determination as to the

correctness of the judge's application of constitutional




discoverable through due diligence at the time of trial, and
that defense counsel's failure to impeach the witness with this
evidence did not deprive the defendant of an otherwise available
substantial ground of defense.

     6 At the hearing, the defendant presented testimony that the
witness's lengthy criminal history report showed an "unusually
lenient" string of guilty filed dispositions and suspended
sentences, and that a retired State police trooper had
identified the witness as one of his "snitches."
                                                                  9


principles to the facts as found."   Commonwealth v. Tremblay,

460 Mass. 199, 205 (2011).

     In criminal prosecutions, the government constitutionally

is obligated to disclose material exculpatory evidence, even if

it is not requested by the defendant.   Sullivan, 478 Mass. at

380, citing United States v. Agurs, 427 U.S. 97, 107 (1976).

See Mass. R. Crim. P. 14 (a) (1) (A) (iii), as amended, 444

Mass. 1501 (2005); Mass. R. Prof. C. 3.8 (d), as appearing in

473 Mass. 1301 (2016).7   Where the government fails to comply

with this duty to turn over exculpatory evidence to the defense,

a convicted defendant may be entitled to a new trial.   "To

obtain a new trial on the basis of nondisclosed exculpatory

evidence, a defendant must establish (1) that 'the evidence

[was] in the possession, custody, or control of the prosecutor

or a person subject to the prosecutor's control,' (2) 'that the

evidence is exculpatory,' and (3) 'prejudice.'"   Sullivan,

supra, quoting Commonwealth v. Murray, 461 Mass. 10, 19, 21

(2011).




     7 The prosecution's constitutional obligation to disclose
exculpatory evidence to the defendant, and our related
procedural and ethical rules embodying that obligation, were all
in effect before this case was tried in 2002. See Commonwealth
v. Tucceri, 412 Mass. 401, 404-405 (1992); Mass. R. Crim. P. 14
(a) (1) (C), 378 Mass. 874 (1979); Mass. R. Prof. C. 3.8 (d),
426 Mass. 1397 (1998).
                                                                     10


    Here, it is undisputed that the nondisclosed evidence was

in the possession of the prosecutor at the time of trial because

it consisted of the prosecutor's own notations concerning the

witness.   We therefore turn to the question whether the note was

exculpatory and, if so, whether the defendant was prejudiced by

the nondisclosure of that evidence.

    1.     Whether the undisclosed evidence was exculpatory.

"Evidence is exculpatory if it 'provides some significant aid to

the defendant's case, whether it furnishes corroboration of the

defendant's story, calls into question a material, although not

indispensable, element of the prosecution's version of the

events, or challenges the credibility of a key prosecution

witness.'"    Commonwealth v. Watkins, 473 Mass. 222, 231 (2015),

quoting Commonwealth v. Daniels, 445 Mass. 392, 401-402 (2005).

    Here, the prosecutor's note indicated that the witness had

testified about a jailhouse confession extracted from a then-

fellow inmate in a previous case.     Further investigation of the

case referenced in the note likely would have led defense

counsel to discover the witness's significant role in the

prosecution of Rancourt.    See Rancourt, 399 Mass. 269.    While

the two men were in custody in a house of correction, Rancourt

told the witness that he was being detained because he had raped

a woman.     The witness contacted a State police trooper to whom

he supplied information from time to time relaying the substance
                                                                   11


of his conversation with Rancourt.   The witness thereafter

extracted a written confession from Rancourt, which the witness

shared with the trooper.   Id. at 272-273.   The judge who heard

Rancourt's motion to suppress found that the witness had hoped

to gain favorable treatment in exchange for the information that

he had provided to the trooper.   Id. at 273.   After providing

the information, the witness's sentence was revised and he was

released two and one-half months before his previously scheduled

release date as a protective measure, although there was no

evidence that law enforcement officers made any promises to the

witness.   Id. at 274 & n.6.

     If the defendant's trial counsel had known about the

witness's previous involvement in the Rancourt case, he could

have used it to challenge the witness's claim that he had broken

the jailhouse "code of silence" to testify against the defendant

with no expectation of any benefit for himself.   Defense counsel

could have argued that the witness once again was motivated by a

desire to secure favorable treatment in his pending cases.8   See

Commonwealth v. Birks, 435 Mass. 782, 787 n.4 (2002), S.C., 484

Mass. 1014 (2020) (witnesses' subjective hopes and expectations


     8 The witness had open cases against him when he first
approached law enforcement about the defendant in January 2000,
when he testified before the grand jury in March 2000, and when
he testified at trial in December 2002. The witness faced
different open charges at each stage of his cooperation with law
enforcement in the defendant's case.
                                                                    12


that their testimony might benefit them in disposition of their

own cases "are obviously relevant to the questions of bias and

motivation and are also fair game for cross-examination").

Additionally, defense counsel might have used the witness's

involvement in the Rancourt case, which also involved a rape

charge, to bolster the defense theory that the witness was so

biased against individuals accused of rape that he would go to

any lengths to convict them.

    Thus, the prosecutor's note was exculpatory in that it

could have led to evidence that would have called into question

the witness's credibility.     See generally Murray, 461 Mass. at

19, quoting Commonwealth v. Healy, 438 Mass. 672, 679 (2003)

("'Exculpatory' in this context is not a narrow term connoting

alibi or other complete proof of innocence, . . . but rather

comprehends all evidence 'which tends to negate the guilt of the

accused . . . or, stated affirmatively, supporting the innocence

of the defendant'" [quotations omitted]).

    2.   Whether nondisclosure of the note was prejudicial.     We

now turn to the question whether nondisclosure of the

prosecutor's note prejudiced the defendant's defense.    In

assessing the prejudicial impact of undisclosed exculpatory

evidence, we have applied two different standards depending on

whether the evidence was subject to a specific discovery request

by the defendant.   Where the exculpatory evidence at issue has
                                                                  13


been requested specifically, "a defendant need only demonstrate

that a substantial basis exists for claiming prejudice from the

nondisclosure."    Commonwealth v. Tucceri, 412 Mass. 401, 412

(1992).    Alternatively, where the defendant has made no request,

or only a general request for exculpatory evidence, we ask

"whether there is a substantial risk that the jury would have

reached a different conclusion" if the evidence had been

disclosed, or, in other words, "[w]ould it have been a real

factor in the jury's deliberations?"    Id. at 413.   Here, we

apply the second standard because the defendant did not make a

specific discovery request that encompassed the prosecutor's

note.9    But even under this more stringent standard, we conclude

that the defendant was prejudiced by the nondisclosure of this

note.




     9 To be considered specific, a request must "provide the
Commonwealth with notice of the defendant['s] interest in a
particular piece of evidence." Commonwealth v. Gallarelli, 399
Mass. 17, 22 (1987), quoting Commonwealth v. Jackson, 388 Mass.
98, 110 (1983). In arguing that he made such a specific
request, the defendant cites his pretrial discovery requests for
the witness's probation record and for information concerning
any threats, rewards, inducements, or promises made to the
witness, but the prosecutor's note does not fall within any of
the categories of information sought by the defendant. Further,
because this case was indicted and tried prior to the amendment
of Mass. R. Crim. P. 14 in 2004, the defendant was not entitled
to rely on the automatic discovery obligations currently imposed
on the prosecution in Mass. R. Crim. P. 14 (a) (1) (A) (i),
(ii), & (iv)-(ix), to give the prosecution notice of a specific
interest in the prosecutor's note. Compare Commonwealth v.
Rodriguez-Nieves, 487 Mass. 171, 179 n.12 (2021).
                                                                   14


    As the motion judge recognized, the witness was "critical"

to the case against the defendant "because [the victim] suffered

from credibility problems arising from the delay in disclosure

and her admitted perjury against [her uncle] in another case."

The witness provided essential corroboration for the victim's

testimony, without which the jury might not have convicted the

defendant.   Significantly, as mentioned supra, in the separate

joint trial of the defendant's brothers, at which the witness

did not testify, both brothers were acquitted.

    Disclosure of the prosecutor's note, which referenced the

witness's role in a separate prosecution, would have provided

the defendant with the strongest available basis for impeaching

the credibility of this critical witness.   As we have explained

supra, the fact that the witness had hoped to gain favorable

treatment for his testimony in Rancourt; that he ultimately

received a shortened sentence after testifying in that case; and

that he had previously shared information with a State police

trooper from time to time, could have been used to contradict

the witness's testimony about his purported general reluctance

to snitch and his representation that he had come forward in the

present case only because of his dislike for rapists, without

any expectation of personal benefit.

    For these reasons, we reject the Commonwealth's contention

that the information revealed by the prosecutor's note is merely
                                                                    15


cumulative because the Commonwealth had turned over the police

report that noted the witness's previous cooperation with law

enforcement, about which defense counsel did not question the

witness at trial.    The specific facts relating to the witness's

cooperation in Rancourt, including his hope for favorable

treatment and the reduction of his sentence, would have made

that evidence far more compelling for a jury than the generic

reference to the witness's prior police cooperation contained in

the police report.

     We are unpersuaded that the potential force of evidence

concerning the witness's role in Rancourt would have been

blunted because the witness had not been promised anything in

exchange for his testimony in that case.    Regardless of whether

he had been offered any inducements, the witness's subjective

hope for favorable treatment for assisting the prosecution in

Rancourt, and the fact that his sentence was revised after he

provided information to the police, could have provided an

effective basis for cross-examining him regarding his motive for

testifying at the defendant's trial.10   See Commonwealth v.


     10For this reason, we reject the conclusion that disclosure
of the witness's role in Rancourt might have worked to the
defendant's disadvantage because it would have enhanced the
witness's credibility regarding his professed dislike of
rapists. Indeed, evidence that the witness may have hoped to
benefit from his testimony in this case as he had in the
Rancourt case would have given the jury a reason to question the
witness's purported altruism.
                                                                  16


Henson, 394 Mass. 584, 587 (1985) ("The possibility that a

prosecution witness is hoping for favorable treatment on a

pending criminal charge is sufficient to justify inquiry

concerning bias, even if the Commonwealth has offered no

inducements to the witness").   We further note that our

conclusion in Rancourt that the witness was not acting as an

agent of law enforcement when he induced Rancourt to commit his

confession to writing has limited relevance, if any, to whether

the witness's testimony was motivated by self-interest.

    Conclusion.   Because the witness's testimony was critical

to the Commonwealth's case against the defendant, and because

evidence of the witness's prior cooperation with law enforcement

in the Rancourt case, as revealed by the prosecutor's note,

would have provided the strongest available basis for impeaching

the witness's credibility, we conclude that evidence of the

witness's role in Rancourt would have been a real factor in the

jury's deliberations at the defendant's trial.   See Tucceri, 412

Mass. at 414 ("If . . . the undisclosed evidence is more

credible than any other evidence on the same factual issue and

bears directly on a crucial issue before the jury, such as the

credibility of an important prosecution witness, that evidence

would have been a real factor in the jury's deliberations

. . .").   The defendant was therefore prejudiced by the
                                                                 17


nondisclosure of the prosecutor's note and is accordingly

entitled to a new trial.11,12

     The order denying the defendant's motion for a new trial is

reversed.   The defendant's conviction of aggravated rape is

vacated, the verdict is set aside, and the case is remanded to

the Superior Court for a new trial.

                                      So ordered.




     11Although newly discovered evidence that tends merely to
impeach the credibility of a witness will not ordinarily be the
basis for granting a new trial, see Commonwealth v. Drayton, 479
Mass. 479, 490 (2018), the situation is different where the
Commonwealth's case depends heavily on the testimony of a
particular witness and new evidence seriously undermines the
credibility of that witness, see Commonwealth v. Cowels, 470
Mass. 607, 621 (2015).

     12As we conclude that the defendant is entitled to a new
trial based on the Commonwealth's failure to disclose
exculpatory evidence, we need not consider the defendant's claim
that he was deprived of effective assistance of counsel because
of trial counsel's failure to (1) discover and investigate the
key witness's full criminal record and history as a police
informant, and (2) present expert testimony to explain the
phenomenon of false memories.